George Rose Smith, J., concurring. I add these words of concurrence, perhaps needlessly, to mention one further point which the majority have not thought it necessary to discuss. That point is this: There is no inflexible rule of law which invariably prevents a vendee from recovering his down payment after he has breached the contract by refusing to go through with his purchase. “. . . The right of a contractor, who is himself vitally in default, to some compensation of a restitutionary character, has been recognized and enforced in too many cases to deny such a right to a purchaser merely because he is in default. As in other cases, we must consider why he is in default, and the terms of the contract, and the amount that he was paid, and the extent of injury that his breach has caused.” Corbin on Contracts, § 1129. Williston’s statements to the same effect, appearing in § 1473 of his treatise on Contracts (Rev. Ed.), were quoted by us with approval in Williams Mfg. Co. v. Strasberg, 229 Ark. 321, 314 S. W. 2d 500. Thus it is not the bare fact of default that prevents the appellant from recovering what amounted to her down payment under the contract of purchase. Her difficulty lies in her failure to offer any proof showing the damages suffered by the appellee as a result of the appellant’s unjustified refusal to complete the purchase. The appellant’s situation falls precisely within the following excerpt from Corbin’s text: “Whether the vendor has ‘rescinded’ for the purchaser’s breach or not, and whether there is an express provision for forfeiture or not, it is clear that the purchaser in default should in no case be given restitution of inoney paid unless it affirmatively appears that the money so paid is in excess of the injury caused to the vendor by the breach. The purchaser sues because he asserts that retention of the money is unjust enrichment; but there is no injustice if the defendant is retaining no more than the amount of injury caused by the plaintiff’s breach. In cases where the plaintiff may have a right of restitution, he should be permitted to show that the defendant’s injury is less than the instalments paid; but unless he successfully shows this, he should recover nothing. ’ ’ Corbin, supra, § 1132.